ITEMID: 001-102896
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF GISAYEV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection joined to merits and dismissed (non-exhaustion of domestic remedies);Violations of Art. 3;Violation of Art. 5;Violation of Art. 13 + 3;No violation of Art. 34;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 7. The applicant was born in 1973 and lives in the city of Grozny, in the Chechen Republic.
8. In the morning of 23 October 2003 the applicant, his parents Kh.G. and S.B. and three siblings, Z.G., M.G. and Z.Kh.G., were at home at 25, Shakespeare Street, Katayama district of Grozny.
9. At about 7 a.m. on 23 October 2003 five grey UAZ vehicles without registration numbers arrived at the house. A group of twenty to thirty men got off the vehicles and burst into the applicant's house. The intruders were wearing camouflage uniforms with insignia on the forearm indicating “Armed Forces of Russia” (Вооруженные Силы России), black masks and green helmets with plexiglass parts to protect their faces, those helmets being, according to the applicants, a usual part of the equipment of specialpurpose squads of the Russian security forces, such as the Federal Security Service (“FSB”). All intruders carried sub-machine guns, wore bullet-proof jackets and vests used for carrying full sub-machine gun cartridges. Some of them were, in addition, armed with pistols and were carrying black Kenwood walkie-talkies, through which they were communicating. They spoke unaccented Russian. According to the applicant and his relatives, the intruders' actions were very well co-ordinated.
10. The intruders took the applicant's family members outside and searched the house, without giving any explanations or presenting any warrants. One of the armed men ordered the Gisayevs to produce their identity papers. Having checked them, he ordered his subordinates to put the applicant in one of the UAZ vehicles. Shortly thereafter the applicant was placed in the vehicle and one of the intruders, sitting in the front passenger seat, ordered another man, whom he referred to as “Number 12”, to put a shirt over the applicant's head. He also told someone over his walkie-talkie: “To the base station, we carry out an arrest, do not disturb” (“По опорному пункту, у нас задержание, не беспокоить”).
11. After the applicant had been put in the vehicle, his father repeatedly requested the intruders to explain the reasons for the applicant's arrest, to name the State authority to which they belonged and to which he could apply in connection with the applicant's detention. Although the armed men initially disregarded his questions, one of them finally replied: “We will check him and let him go. You can request further information from the FSB.”
12. Shortly thereafter the intruders got into their vehicles and drove off in the direction of the Staropromyslovskoye highway in Grozny. While the applicant and his relatives were outside, they had an opportunity to memorise several details concerning the vehicles. In particular, they noticed that they were armoured and equipped with loopholes for riflemen and had on their roofs square boxes with long antennas. Subsequently, the applicant and his relatives learnt that those boxes were containers for radio-frequency suppression, which formed part of the special equipment of the FSB and the Main Intelligence Directorate of the Russian army (the “GRU”).
13. When the applicant's relatives went back inside, they discovered that some items and money had been taken.
14. After the abductors had taken off with the applicant, they drove for about twenty minutes. On its way the vehicle honked while passing through a checkpoint, stopped for a while and then continued moving. Shortly thereafter the vehicle stopped and honked again and the applicant heard the sound of a gate opening. He was then ordered to get out. While doing so, he managed to look around and concluded that he was near the “Avtobaza” station on the Staropromyslovskoye highway, where the premises of the operational-search bureau ORB-2, the FSB, the Organised Crime Unit (“the UBOP”), the military commander's office and the government of the Chechen Republic were located.
15. The applicant's abductors took him inside an unknown building to a room located on the fourth floor, sat him down in the corner and handcuffed him to a heating pipe. When they left, the applicant managed to remove the shirt from his face and saw that he was in a room where there was a table and a chair. On the chair he saw a camouflage jacket with Russian military insignia on its sleeve. On the table there was a phone.
16. Later the same day the servicemen interrogated the applicant as to whether he was a member of illegal armed groups or knew something about them. In his submission, they considered that he must have had that information based, among other things, on the fact that he had used to work in the Ministry of the Interior under the Maskhadov regime. He refused to confess to anything. They then threatened him with violence and mentioned that his family was in danger because of his reluctance to speak. Then they left the room and locked the door.
17. After a while several persons entered the room; they asked the applicant if he had any information on the Chechen rebels and weapon hoards. The applicant denied his involvement in any illegal activities; the men beat him with a truncheon. Then they attached electric wires to his right hand and right foot and started passing an electric current through his body. They also burned his hands and feet with cigarettes, beat and insulted him. The applicant was denied any food and water. Then the servicemen again handcuffed him to the pipe and left him alone.
18. Some two hours later five to six persons returned to the applicant's room and gave him some water. Immediately thereafter they put a plastic bag over his head. About two hours later a few more men entered the room. They plastered the applicant's eyes and mouth with adhesive tape and began to beat and kick him. The applicant was lying face down; one of the servicemen stood on his back. The servicemen connected an electric wire to the applicant's handcuffs and to the little toe of his right foot and passed, again, an electric current through his body. The men told the applicant that they would blow up his family house unless he confessed that he was a rebel fighter. They tortured him in that way for about three hours. At about midnight they handcuffed the applicant to the pipe and left.
19. In the morning of 24 October 2003 the servicemen brought the applicant to the ground floor and allowed him to wash the blood off his body. The applicant discovered that his nose was swollen, his right wrist and right ankle were burned and one of his lips was badly cut. Then the servicemen brought the applicant back to the room on the fourth floor and continued to interrogate him even more violently.
20. In the evening of 24 October 2003 the servicemen again used an electric current on the applicant, beat and abused him. Then they tied him to the pipe and left. At night the applicant moaned in pain; having heard the noise, the servicemen returned and beat him again.
21. In the morning of 25 October 2003 two servicemen whom the applicant had not seen before entered the room and beat him. They threw some sharp objects at the applicant's head; when it started bleeding, they bandaged his head with a piece of cloth to stop the bleeding and continued to beat him. One of the servicemen beat the applicant on the abdomen and back with another sharp object, and kicked him on the throat and shoulder.
22. According to the applicant, when speaking among themselves, the servicemen often used specific terms. In particular, some of them would ask others if anything happened while they had been on duty or when they would take leave. Over the phone, which was in the room where the applicant was held, the servicemen would inform their interlocutors that someone “had gone to the military commander's office”. In the applicant's presence they were addressing each other as “Number 6” or “Number 12”. On several occasions the persons who had tortured the applicant, when leaving the room, were addressing others saying “You have been called by the commander” or “Get down to the canteen and fetch us some food, don't forget the apples”. Once at night the applicant heard the sounds of machine guns coming from outside. The person who was in the room with him took the phone and asked someone over it: “Why are you shooting?”.
23. On 25 October 2005 the man who had been in command of the operation when the applicant was abducted came to the applicant's room and told the others that the applicant's relatives were at the gate. He called someone over the phone several times asking if the applicant's relatives had left. He also told the person to frighten them to make them leave. Among themselves, the servicemen who were in the room were discussing how the applicant's relatives could have learnt about his whereabouts and from whom they might have obtained that information.
24. Shortly thereafter, at about 3 or 4 p.m. on 25 October 2003 the servicemen put a black plastic bag over the applicant's head, plastered his eyes with adhesive tape and took him outside the building. Then they placed him in a car, put on some loud music and drove for around forty or fifty minutes. Despite the music, the applicant was able to hear that the car was moving through busy streets. He also heard the servicemen talking over their walkie-talkies. During the ride they told the applicant that they were going to shoot him. According to the applicant, the car was moving in the direction of the Minutka Square or Khankala. When the car stopped, the servicemen dragged the applicant out and placed him in a boot of another car. That car drove for about twenty or thirty minutes stopping four times, presumably at checkpoints. Then the servicemen took the applicant out of the boot and took him to the basement of a building which was unfamiliar to him. The applicant's abductors referred to the place as “Khankala”.
25. In the basement the servicemen tied the applicant to a pole and started interrogating him. They asked him whether he knew anything about rebel fighters and weapon hoards; the applicant replied in the negative. The servicemen beat him all over his body, including the face, head and solar plexus. After two hours of beating they ordered the applicant to lie on the left side of his body and tied him to the table legs and left. When they left, he managed to lift the plastic bag off his eyes so that he could see a cellar of concrete blocks measuring around 5 x 10 square metres. After a while the servicemen brought him a blanket and a pillow.
26. In the morning of 26 October 2003 the servicemen gave the applicant some tea and a piece of bread and asked him whether his real name was Lyanov, not Gisayev. The applicant replied that he had never forged his identity papers to change his name.
27. While kept in the basement, the applicant had to lie on the floor covered with water. Occasionally he heard the noise of helicopters and armoured vehicles outside. At times different persons came to the basement; they threatened the applicant, insulted and beat him.
28. On the fourth day of the detention in the basement a man entered and hit the applicant on the face. The applicant fell; the man ordered him to rise. Then two other men arrived; they put a plastic bag over the applicant's head, plastered his eyes and mouth and told him that his death had come. The applicant asked them to give his corpse to his parents after his death; the men replied that they would feed his dead body to dogs. For the next three hours they passed an electric current through the applicant's body and beat him. Then the applicant vomited and nearly fainted; he was bleeding. Later, when the applicant regained consciousness, several servicemen beat him again.
29. Over the following days the servicemen repeatedly came to the basement and ill-treated the applicant; at times they used an electric current. They surrounded the applicant and took turns to hit him; they stood on the applicant's back and beat him with truncheons; they hung him up by his arms and left him hanging for a long time. From time to time they attached an electric cable to the applicant's ear and passed electricity though it. Several times they put a gas-mask on his face so that he was forced to inhale a substance with a strong suffocating smell.
30. The servicemen threatened the applicant with murder again and again. They forced him to drink alcohol and smoke cigarettes to make sure that he was not a radical Islamic fundamentalist, which was particularly insulting for the applicant, a devout Muslim. They also put to him all sorts of questions concerning his religious beliefs and the Muslim traditions of the Chechen people in which they appeared to be interested.
31. The servicemen spoke unaccented Russian; they employed legal terms used by the police and FSB officers. According to the applicant, there were offices above his room in the basement. He heard people saying that the special-purpose squad (“the OMON”) had arrived, that someone needed to be sent to a particular location in a helicopter, that a special-purpose squad would take off to the town of Malgobek in Ingushetiya. Every morning a woman called “Nadya” would arrive at the office upstairs and tell the others that she had had ordered from the stock a certain quantity of soap, bedding or tinned food. The applicant also heard the noise of armoured vehicles, helicopters and a working military radio station coming from the outside.
32. On an unspecified date several servicemen entered the basement, put a plastic bag on the applicant's head, plastered his eyes with adhesive tape and told him that they were going to shoot him. They took the applicant outside the building and put him in the boot of a car. After a half-an-hour ride the car stopped; the servicemen took the applicant out of the boot and led him inside a building. There they attached him to a pipe and left.
33. At some point the servicemen took the plastic bag off the applicant's head and gave him food and water. The applicant spent a day and a half in that room; he was not beaten during that period. Then the servicemen took the applicant to another room and handcuffed him to a bed. He spent two more days there. Then a man came who asked the applicant if he had seen any faces, apparently of those who had beaten him. The applicant replied in the negative. The man told him that he had not been detained but kidnapped.
34. In the evening of 8 November 2003 the servicemen again put a plastic bag on the applicant's head and told him that he would be released. They commented that the applicant would have to leave Chechnya; otherwise they would kill him and his family. Then they put the applicant in a car; after a half-an-hour ride the car stopped. A man asked the applicant in Chechen if he was Akhmed from the Katayama district; the applicant replied in the affirmative. The man told the applicant to get out of the car and escorted him to another car. There he removed the plastic bag from the applicant's head and told him not to worry and that he would bring him home. The applicant saw that the man was his relative who was working with the law-enforcement authorities. When the applicant looked around, he realised that the cars were parked on the Staropromyslovskoye highway in Grozny near a fence over which was written “Ministry of Defence of the Russian Federation”, about five hundred metres away from the buildings of the FSB, the city military commander's office, the UBOP, ORB-2 and the Chechen Government.
35. The applicant saw his relative give something to two servicemen wearing camouflage uniforms with the Russian military insignia. One of them, a forty-year-old man of medium height, carried a gun; the other was a tall brown-haired man in his mid-thirties. Later the applicant discovered that his relatives had paid a ransom of some 1,500 US dollars for his release.
36. Then the applicant's relative brought him home. According to the applicant, he could not communicate the name of his relative because the latter feared for his life.
37. The above description of the events is based on the applicant's fivepage typed complaint to the prosecutor's office of the Staropromyslovskiy District of Grozny dated 11 February 2004, his elevenpage written statement made on 26 March 2004 and his written statement of 21 June 2004; the applicant's father's statements of 26 March and 22 December 2004 and 2 February 2005; the applicant's mother's statements of 22 December 2004 and 2February 2005; written statements by Z.Kh.M. made on 6 July 2004 and 2 February 2005; a written statement by Z.M. made on 2 February 2005; a written statement by M.Z. of 2 February 2005; a detailed sketch of the area of the Staropromyslovskoye highway, on which are located the premises of the FSB, the UBOP, the ORB-2, the Ministry of Defence and other authorities mentioned by the applicant, with the indication of where those authorities' premises, as well as their checkpoints, fences and car parks, are to be found, accompanied by the applicant's detailed description and written explanation.
38. On 23 October 2003 unidentified armed persons in camouflage uniforms and masks, driving five grey UAZ vehicles, burst into the applicant's house at 25, Shakespeare Street, Grozny, and abducted the applicant.
39. On 23 October 2003 the applicant's father complained about his son's abduction to the prosecutor's office of the Staropromyslovskiy District of Grozny (“the district prosecutor's office”) and the police. However, those State authorities denied having any information on the applicant's whereabouts and also refused to institute a criminal investigation into his abduction.
40. The applicant's father also reported the circumstances of his son's kidnapping to the Special Envoy of the Russian President in Chechnya for Rights and Freedoms (“the Special Envoy”) and the State Council of the Chechen Republic. On 28 October 2003 the Special Envoy requested the prosecutor's office of the Chechen Republic (“the republican prosecutor's office”) that requisite measures be taken to establish the applicant's whereabouts.
41. On an unspecified date in October 2003 the applicant's relatives applied to the local police in connection with his abduction. The police officers allegedly told them that in the early morning on 23 October 2003, while they had been on duty, unspecified FSB officers informed them over radio channels that the latter were carrying out an arrest on Shakespeare Street and that the police officers were not to interfere with the operation.
42. On the same day two young men who knew about the abduction of the applicant allegedly came to the applicant's father and told him that they had been in the city centre on the morning of 23 October 2003 and had seen five UAZ vehicles, which had first been driven through the city centre and had then entered the premises of ORB-2, located on the Staropromyslovskoye highway near the premises of the UBOP, the military commander's office, the FSB and the Ministry of Defence.
43. On an unspecified date the applicant's relatives went to ORB-2 and tried to obtain information concerning him. However, the persons to whom they talked denied having arrested him. At one point two men approached the applicant's relatives. They introduced themselves as FSB officers and asked the applicant's father who had given him the information that his son had been abducted by the FSB. When he refused to reply, they became aggressive and insisted that he tell them his source of information. Faced with his refusal to do so, they ordered him to leave, saying that the place was dangerous and that he could be shot dead. They also said that they did not have the applicant. Having heard that, the applicant's relatives returned home.
44. On 26 October 2003 a friend of the applicant, an official of a lawenforcement agency, came to the applicant's relatives and told them that the applicant had been abducted by officers of ORB-2, which was under direct command of the FSB. He also told them that after his abduction the applicant had been held for three days on the premises of ORB-2 and then transferred to Khankala for further interrogation.
45. Subsequently, the applicants found a person who was an officer of the FSB and who negotiated with the abductors the applicant's release in exchange for 1,500 US dollars (USD). The applicant's relatives collected the money and gave it to that man.
46. Upon his return home the applicant experienced major health problems. He suffered from insomnia and severe headaches; at some point he had a fever. His extremities ached and wounds festered. He had bruises, burns and cuts all over his body. He was not able to walk on his own and needed assistance in moving around the house. The applicant's health was so poor that he could not visit a doctor for several weeks following his release. According to the applicant, after his release he had to undergo medical examinations and treatment on a permanent basis and to take various medication including painkillers, to ease the pain.
47. In support of his submissions concerning his state of health the applicant also referred to statements of his relatives mentioned in paragraph 37 above.
48. On 3 December 2003 the applicant was examined by a doctor. According to a certificate of that date, he submitted to the doctor that he had been held in detention between 23 October and 7 November 2003 and had been beaten on numerous occasions. The applicant complained, among other things, about headache, pain in the lower back and frequent urination. The certificate noted, among other things, the following injuries: a 3 × 5 square-centimetre scar in the cervical region of the head, a scar measuring 7 × 3 square centimetres on the right hip, a round scar measuring 1 × 1 square centimetres on the right wrist. The applicant was diagnosed with “numerous scars on his head and body” and an examination by a neuropathologist was recommended.
49. According to a certificate of 3 December 2003, on that date the applicant was examined by a neuropathologist, to whom he complained about headaches, dizziness, insomnia, overall fatigue, numbness of extremities and pain in the lower back. The certificate noted that the applicant had a closed craniocerebral injury, was unstable in the Romberg test and had tremor of eyelids and hands. The palpation of the spine and chest area was painful. The applicant was diagnosed with “after-effects of closed intracranial injury”, “astheno-neurological syndrome” and “posttraumatic osteochondrosis of the thorax region”.
50. On 5 December 2003 the applicant was examined by a neurologist. According to his medical certificate of the same date, the applicant was diagnosed with chronic prostatitis.
51. According to a certificate of 28 December 2004, the applicant was diagnosed with continuing after-effects of a craniocerebral injury, including encephalopathy of the first and second degree.
52. According to the applicant's medical report dated 10 March 2005, from 12 to 26 January 2005 he underwent in-patient treatment in the neurological department of hospital no. 3 in Grozny. The document, in so far as relevant, reads as follows:
“After-effects of closed craniocerebral injury, severe brain contusion in the form of persistent intercranial hypertension; recurring hypertensive-hydrocephalic crises (three to four times a week); recurring vestibular crises (one to two times a week), accompanied by loss of coordination; strongly pronounced astheno-neurotic syndrome; mombalgia.
Complaints about: recurring headaches accompanied by dizziness and vomiting; weakness in arms and legs; attacks of dizziness accompanied by loss of coordination; loss of memory of current events; lower back pain becoming stronger in a static position and while walking.
An morbi: The patient has been sick since he was abducted, detained in a basement and ill-treated (in his words). The applicant has had the above-mentioned complaints since that time; underwent in- and outpatient treatment on numerous occasions, has been under continuous supervision of a neuropathologist. The effectiveness of the treatment is negligible.
...
The overall state of health is of medium gravity.
...
Muscular reflexes in arms reduced...
Muscular reflexes in legs reduced...
...
Established numbness in hands and legs.”
53. On 1 November 2003 the district prosecutor's office instituted an investigation into the applicant's abduction under Article 126 § 2 of the Russian Criminal Code (aggravated kidnapping).
54. On 27 November 2003 the district prosecutor's office replied to the head of the State Council of the Chechen Republic that on 1 November 2003 it had launched an investigation into the abduction of the applicant. A copy of that letter was forwarded to the applicant's relatives.
55. On 23 December 2003 the Memorial Human Rights Centre, acting on the applicant's relatives' behalf, requested the district prosecutor's office to inform them of the progress in the investigation into the kidnapping.
56. On 5 February 2004 the applicant requested the district prosecutor's office to open an investigation into his unlawful abduction, detention and ill-treatment, to grant him the status of victim of a crime and to order and carry out his medical examination. He also vaguely mentioned the search of his home carried out on the night of the kidnapping, but did not make any distinct complaint in this respect.
57. On 11 February 2004 the applicant wrote to the district prosecutor's office, giving a detailed written description of the circumstances of his abduction, detention and ill-treatment and requesting to be admitted to the criminal proceedings as a victim and a civil party. He also reiterated his request for a medical examination. He stated that he feared for his life because his abductors and torturers were working in law-enforcement bodies, that he was about to leave the Chechen Republic because of it and requested protection for his family and himself. The applicant enclosed copies of medical certificates of 3 December 2003. The applicant's letter was received by the district prosecutor's office on 20 February 2004.
58. On 1 June 2004 the applicant requested the district prosecutor's office to update him on the progress in the investigation into his kidnapping and to inform him whether his requests lodged on 11 February 2004 had been granted.
59. On 5 July 2004 the district prosecutor's office informed the applicant that on an unspecified date the investigation into his kidnapping in case no. 50127 had been stayed for failure to identify those responsible. The letter also mentioned that despite the applicant's repeated summonses to the district prosecutor's office, he had failed to appear, and that the issue of granting him victim status depended on his personal appearance.
60. On 28 July 2004 the applicant complained about the investigators' inactivity to the republican prosecutor's office. He referred to his numerous and repeated complaints about the abduction and ill-treatment lodged with the district prosecutor's office and claimed that they had been left unanswered. He further requested that the investigation in case no. 50127 be resumed.
61. On 27 August 2004 the republican prosecutor's office replied that on an unspecified date the investigation had been reopened and that unspecified investigative measures were being taken to resolve the crime.
62. On 30 September 2004 the district prosecutor's office informed the applicant that the investigation was underway and summoned him to their premises.
63. On 15 October 2004 the applicant replied that he had already requested to be granted the status of the victim of a crime in his absence because he had fled the Chechen Republic to hide from his kidnappers. He asked the investigators to arrange for his medical examination anywhere outside Chechnya. He also stressed that he was ready to provide to the investigation any information which it might wish to request from him in writing and without delay.
64. On 9 November 2004 the district prosecutor's office informed the applicant that they could not admit him to the proceedings as a victim in his absence and requested him either to come to the prosecutor's office or to indicate his whereabouts, as well as to inform them in which hospital he had been treated after his release.
65. On 28 January 2005 the applicant complained about the inactivity of the investigators to the Staropromyslovskiy District Court of Grozny (“the District Court”). He submitted, in particular, that, despite the fact that he had provided detailed information on his abduction and ill-treatment and had apprised the district prosecutor's office of his fear for his life, the latter had taken no steps to investigate the crime against him and conditioned the grant of victim status on his showing up at their office.
66. By a decision of 16 March 2005 the district prosecutor's office granted the applicant the status of victim of a crime in case no. 50127. The decision stated that at about 7 a.m. on 23 October 2003 a group of twenty to thirty armed persons in camouflage uniforms, who had arrived in grey UAZ vehicles without registration plates, had burst into the applicant's house and had taken the applicant to an unknown destination. It also stated that since his abduction the investigation had no information on the applicant's fate.
67. On 17 March 2005 the District Court examined the applicant's complaint of 28 January 2005 and dismissed it for the reason that the investigators had already admitted him to the proceedings as a victim. The court specifically indicated that the investigator's persistent refusal to grant the applicant victim status had been unlawful and asked the former to inform the applicant of the progress in the investigation.
68. On 15 May 2005 the applicant wrote to the district prosecutor's office, requesting to be provided information on the progress in the investigation and seeking access to the case file.
69. On 20 May 2005 the district prosecutor's office replied to the applicant that the investigation was in progress and that he was to come to the office to obtain access to the case-file materials.
70. On 6 June 2007 the applicant again wrote to the district prosecutor's office, requesting information on the progress in the investigation and the specific investigative steps taken, the name of the investigator in charge of the case, the reasons for the failure to carry out his medical examination and to append to the case file as material evidence the clothes in which he had been ill-treated.
71. On 21 June 2007 the district prosecutor's office granted the applicant's request of 6 June 2007 in part concerning his access to the documents from the case file related to the investigative steps taken with the applicant's participation. It dismissed the remainder of the request and also informed the applicant that on an unspecified date the investigation had been suspended owing to failure to identify the perpetrators.
72. On 8 August 2007 the applicant wrote to the district prosecutor's office. He submitted that he had given his clothes in which he had been illtreated to investigator D. The latter had requested him to provide those clothes in order to append them to criminal case file no. 50127 as material evidence and to carry out a biological forensic examination, which was particularly important in solving the crime. According to the applicant's letter, D. had subsequently informed him that the examination of the clothes had been carried out and that it had found on them traces of blood and of tissue fluids. Accordingly, the applicant requested the district prosecutor's office to clarify whether his clothes had indeed been examined and to inform him of the developments in the investigation.
73. On 27 August 2007 the district prosecutor's office informed the applicant that on an unspecified date the investigation in case no. 50127 had been suspended owing to failure to identify the perpetrators. As to the clothes issue, the applicant was to contact the investigator in charge of his case.
74. On 25 October 2007 the Leninskiy Interdistrict Investigating Unit of the Investigating Department in the Chechen Republic of the Investigative Committee with the Prosecutor's Office of the Russian Federation (“the investigating unit”) informed the applicant that on the same date it had reopened the investigation in case no. 50127.
75. On 1 November 2003 the district prosecutor's office instituted a criminal investigation into the applicant's abduction under Article 126 § 2 of the Criminal Code (aggravated kidnapping). The case file was given the number 50127.
76. On an unspecified date the investigators interviewed the applicant as a witness. He stated that at about 7 a.m. on 23 October 2003 a group of armed persons in masks and uniforms had burst into his house. They had put him against the wall and searched him. At about that time his father had gone outside and asked the intruders what was going on. They had replied that they were officials of the FSB but refused to produce any documents. The intruders had then searched the house, without providing any official authorisation, such as an arrest warrant, but had not found anything. After that, despite the applicant's parents' attempts to stop them, the armed men had taken the applicant to one of the UAZ vehicles stationed at the gate. They had put a shirt over his head and put him in the vehicle. The applicant had then been taken to an unknown place. He had been led to the fourth floor of an unknown building and handcuffed to a pipe, whereupon the abductors had started beating him and asking whether he knew any rebel fighters. He had replied in the negative. The abductors had tortured him with electric wire, beaten him up with truncheons and had put a plastic bag over his head. On the third day he had been transferred to another place. There he had been kept in a basement, tied to a pole and severely beaten up. For thirteen days the abductors had tortured the applicant, requesting that he confess to something. Subsequently, he had been returned to the first place of his detention, from where they had taken him to a hospital.
77. On an unspecified date the investigators also interviewed the applicant's father. He stated that in the morning of 23 October 2003, while he had been at home with his family, around twenty to thirty armed men in camouflage uniforms and masks had burst into his yard. They had ordered the family to produce their identity papers. The applicant's father had returned home to fetch them and when he had come back, he had seen the applicant standing against the wall with the intruders pointing their guns at him. When he had asked the intruders what the applicant had done, they had replied that they would take the applicant with them and check on him but had refused to say where. Despite the applicant's father's attempts to prevent them from taking the applicant away, the intruders had put him into their vehicle and had driven off. The applicant's mother, interviewed on an unspecified date, provided a similar account of the events.
78. On an unspecified date the investigators interviewed the applicant's neighbour M.I. as a witness. She stated that in the morning on 23 October 2003 she had heard noise and shouting coming from the applicant's house. Having gone outside, she had seen that several UAZ vehicles were parked at the applicant's house. She had not seen anything else and had learnt about the applicant's abduction from his relatives.
79. On unspecified dates the investigators interviewed L.Sh., B.I., Z.B. and A.Ya. as witnesses. The Government did not specify who those persons were but stated that they had given accounts of the events of 23 October 2003 similar to that given by M.I.
80. On 16 March 2005 the applicant was granted victim status in the proceedings in case no. 50127. On the same date his forensic medical examination was carried out. According to its conclusions, the applicant had the following injuries: scars on the occipital part of the head, the right thigh and the back of the right hand. However, owing to the time that had elapsed since the infliction of the injuries, it was impossible to establish their origin.
81. According to the Government, the investigation in case no. 50127 was pending.
82. Despite specific requests by the Court the Government did not disclose any documents from criminal case no. 50127. They stated that the investigation was in progress and that disclosure of the documents would be in violation of Article 161 of the Code of Criminal Procedure, since the file contained information of a military nature, such as disposition of military and special troops and particulars of their activities, as well as personal data concerning the witnesses or other participants in the criminal proceedings.
83. In his observations submitted to the Court on 28 March 2008 the applicant stated that he had been intimidated by State agents, referring to the following events described in his written statements of 8 April 2005 and 24 April 2006.
84. On an unspecified date after the applicant's release several persons allegedly approached the applicant's father, telling him not to complain about the applicant's abduction to the authorities and to be glad that the applicant was alive.
85. On an unspecified date, during the applicant's interview at the district prosecutor's office, an investigator allegedly told him that it was dangerous to try to identify the applicant's abductors and torturers because they were officials of State authorities.
86. On an unspecified date in March 2005, during the applicant's interview at the district prosecutor's office, an investigator allegedly told him in a threatening tone that persons in the applicant's situation were disappearing, that he was lucky to have returned home and that it would be better to close the investigation. When the applicant subsequently went to the district prosecutor's office, seeking access to the criminal case-file materials, an investigator asked him why he needed those documents and told him that if he wished to complain to the Strasbourg Court, it might end up badly for him. After that, on an unspecified date a group of persons in camouflage uniforms, who were driving a white VAZ-2107 vehicle, allegedly came to the applicant's parents' home, introduced themselves as officials of the prosecutor's office and told the applicant's brother that only fools were complaining in Chechnya. Following that, on an unspecified date the applicant was allegedly approached by a local police officer who told him that his fellow colleagues were tired of replying to requests of the prosecutor's office concerning the applicant's criminal case and advised the applicant to agree to its termination. In the applicant's submission, the investigators also insulted his lawyer.
87. On an unspecified date in April 2006 a number of persons driving a VAZ-21099 vehicle allegedly came to the applicant's house. One of them wore a camouflage uniform. They told the applicant that he was lucky to be alive and advised him in a threatening tone to write a request for the investigation into his alleged ill-treatment to be closed, to find a job and to live like everyone else.
88. For an overview of the public statements of the European Committee for the Prevention of Torture (“the CPT”) on the issue of ill-treatment of detainees in the Chechen Republic by members of law enforcement authorities in the period 2000–2003, see Chitayev and Chitayev v. Russia (no. 59334/00, §§ 97-98, 18 January 2007).
89. Abuse of office associated with the use of violence or entailing serious consequences carries a punishment of up to ten years' imprisonment (Article 286 § 3 of the Criminal Code).
90. The Code of Criminal Procedure of the Russian Federation, in force since July 2002 (the CCrP), establishes that a criminal investigation may be initiated by an investigator or prosecutor upon the complaint of an individual (Articles 140 and 146). Within three days after receiving such complaint the investigator or prosecutor must carry out a preliminary inquiry and take one of the following decisions: (1) to open criminal proceedings if there are reasons to believe that a crime has been committed; (2) to refuse to open criminal proceedings if the inquiry reveals that there are no grounds to initiate a criminal investigation; or (3) to refer the complaint to the competent investigative authority. The complainant must be notified of any decision taken.
91. Article 161 of the CCrP provides that data from the preliminary investigation cannot be disclosed. Under Article 161 § 3, information from the investigation file may be divulged with the permission of a prosecutor or investigator and only in so far as it does not infringe the rights and lawful interests of the participants in the criminal proceedings and does not prejudice the investigation. It is prohibited to divulge information about the private life of the participants in the criminal proceedings without their permission.
92. Article 22 § 1 of the Constitution of the Russian Federation stipulates that everyone has the right to liberty and security. Arrest, placement in custody and custodial detention are permissible only on the basis of a court order. The term during which a person may be detained prior to obtaining such an order cannot exceed forty-eight hours (Article 22 § 2 of the Constitution). The same principle is proclaimed in Article 10 of the CCrP, which provides that no one can be arrested or remanded in custody unlawfully, in the absence of a court order and for a period exceeding forty eight hours.
93. Under Article 91 of the CCrP, an investigating authority can arrest a person on suspicion of having committed a criminal offence punishable by imprisonment (i) at the time of the offence or immediately thereafter; (ii) if eyewitnesses pointed to him as the perpetrator of the crime; or (iii) if the suspect bore or was in possession of evident traces of the crime or if such traces were found on his clothes or at his home.
94. Within three hours after the delivery of a suspect to an investigating authority, a record of the arrest is to be drawn up, indicating the time and date of its compilation, as well as the date, time, place and grounds for a person's arrest and other relevant information (Article 92 §§ 1 and 2). A prosecutor is to be informed in writing about the arrest within twelve hours and the suspect is to be granted access to a lawyer and interviewed (Article 91 §§ 3 and 4). If no court order to place the person in custody or to extend his arrest is issued or received within forty eight hours, the detained suspect is to be immediately released (Article 94 §§ 2 and 3). Upon release, he is to be provided with a certificate indicating the authority which had arrested him, the date, time, place and legal grounds for detention, as well as the date, time and grounds for the release (Article 94 § 5).
VIOLATED_ARTICLES: 13
3
5
NON_VIOLATED_ARTICLES: 34
